Citation Nr: 1213417	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  11-25 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant & Daughter


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1951 to June 1955.  This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2010 and August 2010 rating decisions of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for a left ankle disability.  In February 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  At the Travel Board hearing, the Veteran sought, and was granted, a 60 day abeyance period for the submission of additional evidence.  38 C.F.R. § 20.709.  Additional evidence was submitted with a waiver of initial Agency of Jurisdiction (AOJ) consideration at the Travel Board hearing and afterwards.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

It is reasonably shown by the record that the Veteran sustained a left ankle fracture in service, and that his current left ankle disability is related to that injury.


CONCLUSION OF LAW

Service connection for a left ankle disability is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim.

A. Legal Criteria, Factual Background, Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/ or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran alleges that he fractured his left ankle in service while playing baseball for an Air Force company team, and has suffered from continuous left ankle problems ever since.  His service treatment records (STRs) and service personnel records are silent for any complaints, findings, treatment, or diagnoses related to the left ankle, and the report of his May 1955 service separation physical examination shows that his feet and lower extremities were normal on clinical evaluation, and that he did not have a significant interval history.

At the February 2012 Travel Board hearing, the Veteran testified that although his STRs are silent for a left ankle fracture in service, he was in fact treated by medics after a baseball-related injury, and stated that he used crutches for about 15 days after the incident before being returned to light duty.  He further testified that it was routine practice for medical personnel in service to not file paperwork on the servicemen that they treated, explaining that up until a year prior to the Travel Board hearing, he had been in touch with six servicemen who also sustained various injuries in service without them being noted in their records.  

The Veteran's postservice treatment records show that he has a current left ankle disability.  See August 2009 and June 2010 private treatment records from Dr. G.V., and an April 2010 VA treatment record.  Therefore, the critical questions to be resolved in this claim are whether the Veteran sustained a left ankle fracture in service, as claimed, and whether his current left ankle disability is due to that injury.

As was noted, the Veteran's STRs are silent for a left ankle fracture in service.  However, in Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  Rather, the Board must examine the totality of the evidence to assess a Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (The Board cannot disregard "the appellant's testimony without assessing its credibility . . . or articulating an adequate basis for failing to assess his credibility).  

The pertinent evidence of record includes the report of a June 2010 X-ray diagnostic test and statements received from the Veteran's siblings in February 2012.  In particular, the June 2010 X-ray report shows that while there was no evidence of a current left ankle fracture, there was evidence of well-corticated osseous proliferation adjacent to the Veteran's hind foot.  This was determined to be "likely secondary to [a] remote injury."  In February 2012, the Veteran's brother submitted the following statement, "I will never forget the day my brother . . . called home in June 1953, to inform the family of his fractured ankle which he incurred during an U.S. Air Force baseball game.  He spent over 2 weeks on crutches . . . ."  His sister also stated in a separate statement that she remembered when she as a teenager, her parents received a phone call from the Veteran "regarding a fractured ankle during an U.S. Air Force baseball game."  In light of the June 2010 X-ray report which clearly shows findings of a healed fracture in the  left ankle, the Board finds the statements from the Veteran's siblings, along with his own accounts, to be competent and credible evidence of him having sustained a left ankle fracture in service.

Having determined that the Veteran sustained a left ankle fracture in service, the Board now turns to the question of whether his current left ankle disability is related to that injury.  The record shows that in August 2009 and in June 2010, the Veteran sought treatment from Dr. G.V., his private physician, for chronic left ankle pain, which he indicated had its onset in either 1953 or 1954, subsequent to a left ankle injury.  See also January 2012 letter from Dr. G.V. ("[The Veteran] was a longtime patient of mine.  I am enclosing a progress note [dated in June 2010] describing ankle pain which he said he had from the military service, along with an xray that notes it is a longstanding injury.")  He also reported to the Camden VA Outpatient Clinic for the first time in April 2010, and complained during that visit of persistent left ankle pain since a 1953 baseball-related injury.  Testimony provided by his daughter during the February 2012 Travel Board hearing also indicates that for as long as she can remember, the Veteran has complained of left ankle pain.  Similarly, his siblings note in their February 2012 statements that the Veteran has had left ankle problems ever since his time in service.

On longitudinal review of the aforementioned evidence, the Board finds that the competent evidence of record reasonably supports the Veteran's claim that he has had a left ankle disability ever since service.  See 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 495-96.  His statements, to include the testimony provided during the February 2012 Travel Board hearing, are considered forthright and credible; they are also supported by the record.  Specifically, he has been consistent in his statements that he has suffered from left ankle pain/problems ever since service, and he has submitted supportive statements from his family members documenting the same.  The Board finds no reason to reject their accounts and there is no evidence in the record to the contrary.

The Board notes with significance that the Veteran and his family members are competent to testify as to the symptoms he experiences.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Resolving all reasonable doubt in his favor, the Board concludes that the competent evidence of record reasonably supports his claim, and that service connection for a left ankle disability is warranted.


ORDER

Service connection for a left ankle disability is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


